TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED SEPTEBER 24, 2015



                                       NO. 03-15-00422-CV


                                   Shakeel Mustafa, Appellant

                                                  v.

                                       Felix Rippy, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
   DISMISSED FOR WANT OF JURISDICTION ON MOTION FOR REHEARING --
                   OPINION BY CHIEF JUSTICE ROSE


This is an appeal from the order signed by the trial court on June 19, 2015. Having reviewed the

record, it appears that the Court lacks jurisdiction over the appeal. We therefore order that

appellant’s motion for rehearing is dismissed as moot; that the opinion and judgment dated

August 21, 2015, are withdrawn; and dismiss the appeal for want of jurisdiction. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.